Manning J.:
The mistake in the deed from the Governor and Judges of the territory of Michigan to Benjamin Woodworth, of the 31st of December, 1816, is clearly established by the evidence ; and the decree of the Circuit Court must be affirmed, unless some one of the objections insisted on by defendants stands in the way, and is an insurmountable *448obstacle to giving the relief asked by the bill. These objections may be stated as follows: 1st. Want of power in the Governor and Judges to convey the premises in dispute: 2d. That Woodworth never deeded to the United States lot 49, which he was to convey to the government in exchange for the premises in dispute: 3d. If there was such a deed, that Woodworth’s title to lot 49 afterwards failed, and the premises were recovered in an action of ejectment on a prior title: 4th. That defendants are bona fide purchasers: 5th. Laches on the part of complainants in not filing their bill at an earlier day: 6th. That Woodworth should have been made a party.
If we should concede the first objection — which we do not — that the Governor and Judges had no power, under the act of 21st of April, 1806, to sell or exchange the premises in dispute, the government ratified the act of the Governor and Judges by taking possession of lot 49 and the buildings erected thereon by Woodworth, and continuing to occupy the same for fourteen years and more — how much longer does not appear.
The evidence proves a conveyance of lot 49 by Wood-worth to the government.
Admitting the failure of Woodworth’s title to lot 49 ultimately, it is no defense in the present suit. The government is not a party in this litigation, and the city of Detroit is not a purchaser of the premises in dispute. In consequence of the mistake the legal title passed to the city under the supplementary act of Congress of 29th August, 1842, making the city the donee of all public lands mentioned in the original act, that had not been disposed of, except the lots on which the court house and jail had been erected, after satisfying all claims under the original act, &c.
The defense of bona fide purchaser is not set up in the answer. The city, as we have stated, is not a purchaser but a donee; and the answer admits that Long *449Ss McQregory knew of complainants’ claim when they purchased of the city.
There was no laches on the part of complainants. Wood-worth and those claiming under him were in possession until 1848, when the city took possession, and the bill was filed in 1851.
Woodworth is not a necessary party. Had the mortgage through which complainants claim Woodworth’s interest in [the premises contained a warranty, which it does not, the objection would probably have been a good one had it been taken in season, as such warranty would have given him an interest in the suit.
The decree of the Court below must be affirmed, with costs.
Cheistiancy and Campbell JJ. concurred.
Martin Ch. J. did not sit in this case.